DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to the amendment filed on 1/5/2021. Claims 1, 4, 8 and 9 are amended.  Claims 4, 5, 10 and 11 are withdrawn. Claim 2 has been cancelled. Claims 1, 3, and 6-9 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tobo US 2015/0176437.
Regarding independent claim 1, Tobo teaches a plant control apparatus configured to control a power plant 600 (fig. 10) comprising: 
a combustor 508 configured to burn fuel with oxygen introduced from an inlet guide vane (see p. [0037]) to generate a gas; 
a gas turbine 502 configured to be driven by the gas from the combustor; 
a heat recovery steam generator 509 configured to generate steam using heat of an exhaust gas from the gas turbine; 
a steam turbine 503 configured to be driven by the steam from the heat recovery steam generator, and
a metal temperature sensor TS3 configured to detect a metal temperature W2 of the steam turbine 503,
the apparatus comprising: 
an opening controller 601 configured to control an opening degree of the inlet guide vane to a first opening degree (see p. [0037]) within a period from start of the gas turbine (t=0) to start of the steam turbine (t3) (see fig. 9); and 
an output controller 601 configured to control an output value (W1) of the gas turbine to a value larger than a first output value (any output value value from t=0 to the time during ramp up to d that is less than c (a time hereinafter referred to as tc)) within the period from the start of the gas turbine (t=0) to the start of the steam turbine (t3)(see fig. 9) and control the output value of the gas turbine to the value larger than the first output value at the start of the steam turbine (see Fig. 9), the first output value (any 
wherein the output controller 601 is configured to control the output value of the gas turbine to a second output value (c) larger than is the value than the first output value within the period from the start (t=0) of the gas turbine to the start of the steam turbine (t3) (see fig. 9).
the opening controller 601 is configured to increase the opening degree of the inlet guide vane from the first opening degree to a second opening degree (the opening degree needed to minimize the temperature mismatch see [0037] and [0040]-[0042] at t3) based on the temperature of the steam and the metal temperature (see p. [0040]-[0042]), while the output controller controls the output value of the gas turbine to the second output value (see Fig. 9), and 
the second opening degree is an opening degree that allows the temperature of the exhaust gas to be kept at the first temperature (the opening degree depends on both the metal temperature and the steam temperature, as such, as necessitated by metal temperature, the second opening degree is capable of being an opening degree such that the temperature of the exhaust gas to be kept at the first temperature), when the output value of the gas turbine is the second output value.
Tobo as discussed above does not teach wherein the first opening degree is a minimum opening degree of the inlet guide vane

It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tobo so that the first opening degree is a minimum opening degree of the inlet guide vane so as to minimize the Mismatch Temperature as needed based on a plants specific ΔT.
Regarding claim 3, Tobo teaches the invention as discussed above.
Tobo further teaches wherein the opening controller is configured to increase the opening degree of the inlet guide vane from the first opening degree to the second opening degree (see p. [0040-0041]), when the temperature of the steam W4 reaches a second temperature (the steam temperature at t3 in Fig. 9 or the steam temperature at t1 in Fig. 7) that depends on the metal temperature W2;
Regarding claim 6, Tobo teaches the invention as discussed above.
Tobo further teaches wherein the second temperature (the steam temperature at t3 in Fig. 9) is a temperature higher than the metal temperature W2;
Regarding claim 7, Tobo teaches the invention as discussed above.
Tobo further teaches wherein the second temperature (the steam temperature at t1 in Fig. 7) is a temperature lower than the metal temperature W2.
Regarding independent claim 8, Tobo teaches a plant control method of controlling a power plant 600 (fig. 10) comprising: 
a combustor 508 configured to burn fuel with oxygen introduced from an inlet guide vane to generate a gas (see p. [0037]); 
a gas turbine 502 configured to be driven by the gas from the combustor; 
a heat recovery steam generator 509 configured to generate steam using heat of an exhaust gas from the gas turbine; 
a steam turbine 503 configured to be driven by the steam from the heat recovery steam generator, and
a metal temperature sensor TS3 configured to detect a metal temperature W2 of the steam turbine 503,
the method comprising: 
controlling, by an output controller 601, an opening degree of the inlet guide vane to a first opening degree within a period from start of the gas turbine to start of the steam turbine (see p. [0040]); and
controlling, by an output controller 601, an output value (W1) of the gas turbine to a value larger than a first output value (any output value value from t=0 to the time 
wherein the output controller 601 is configured to control the output value of the gas turbine to a second output value (c) larger than is the value than the first output value within the period from the start (t=0) of the gas turbine to the start of the steam turbine (t3) (see fig. 9).
the opening controller 601 is configured to increase the opening degree of the inlet guide vane from the first opening degree to a second opening degree (the opening degree needed to minimize the temperature mismatch see [0037] and [0040]-[0042] at t3) based on the temperature of the steam and the metal temperature (see p. [0040]-[0042]), while the output controller controls the output value of the gas turbine to the second output value (see Fig. 9), and 
the second opening degree is an opening degree that allows the temperature of the exhaust gas to be kept at the first temperature (the opening degree depends on both the metal temperature and the steam temperature, as such, as necessitated by metal temperature, the second opening degree would be an opening degree such that 
Tobo as discussed above does not teach wherein the first opening degree is a minimum opening degree of the inlet guide vane
Tobo at [0042]-[0044] teaches that the mismatch temperature is a function of ΔT which a plant specific value ([0042] Then, the main steam temperature and the GT exhaust gas temperature have a correlation of the following Formula (2). Here, this excludes a transition period with a gas turbine output fluctuation, and is a relational expression that holds in a steady state. Main Steam Temperature=GT Exhaust Gas Temperature−ΔT(° C.) [0043] Here, “ΔT (° C.)” is a value that is determined for each combined cycle power-generating plant based on the heat transfer condition in the heat recovery steam generator design, and is typically a value of about 20° C. to about 60° C. [0044] When Formula (2) is substituted into Formula (1) and the main steam temperature is eliminated, the following Formula (3) is obtained. Mismatch Temperature=GT Exhaust Gas Temperature−ΔT−First-Stage-Shell Inner Surface Metal Temperature.).  Per [0037] and [0040] cited supra, Tobo teaches the opening degree is optimized to minimize the Mismatch Temperature.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tobo so that the first opening degree is a minimum opening degree of the inlet guide vane so as to minimize the Mismatch Temperature as needed based on a plants specific ΔT.
Regarding independent claim 9, Tobo teaches a power plant 600 (fig. 10) comprising: 

a gas turbine 502 configured to be driven by the gas from the combustor; 
a heat recovery steam generator 509 configured to generate steam using heat of an exhaust gas from the gas turbine; 
a steam turbine 503 configured to be driven by the steam from the heat recovery steam generator, and
a metal temperature sensor TS3 configured to detect a metal temperature W2 of the steam turbine 503,
an opening controller 601 configured to control an opening degree of the inlet guide vane to a first opening degree (see p. [0037]) within a period from start of the gas turbine to start of the steam turbine (see fig. 9); and 
an opening controller 601 configured to control an opening degree of the inlet guide vane to a first opening degree (see p. [0037]) within a period from start of the gas turbine (t=0) to start of the steam turbine (t3) (see fig. 9); and 
an output controller 601 configured to control an output value (W1, see fig. 9) of the gas turbine to a value larger than a first output value (any output value from t=0 to the time during ramp up to d that is less than c (a time hereinafter referred to as tc)) within the period from the start of the gas turbine (t=0) to the start of the steam turbine (t3)(see fig. 9) and control the output value of the gas turbine to the value larger than the first output value at the start of the steam turbine (see Fig. 9), the first output value being an output value at which a temperature of the exhaust gas W3 can be kept at a first temperature (any associated value of the GT Exhaust Gas Temperature from t=0 to 
wherein the output controller 601 is configured to control the output value of the gas turbine to a second output value (c) larger than is the value than the first output value within the period from the start (t=0) of the gas turbine to the start of the steam turbine (t3) (see fig. 9).
the opening controller 601 is configured to increase the opening degree of the inlet guide vane from the first opening degree to a second opening degree (the opening degree needed to minimize the temperature mismatch see [0037] and [0040]-[0042] at t3) based on the temperature of the steam and the metal temperature (see p. [0040]-[0042]), while the output controller controls the output value of the gas turbine to the second output value (see Fig. 9), and 
the second opening degree is an opening degree that allows the temperature of the exhaust gas to be kept at the first temperature (the opening degree depends on both the metal temperature and the steam temperature, as such, as necessitated by metal temperature, the second opening degree is capable of being an opening degree such that the temperature of the exhaust gas to be kept at the first temperature), when the output value of the gas turbine is the second output value.
Tobo as discussed above does not teach wherein the first opening degree is a minimum opening degree of the inlet guide vane
Tobo at [0042]-[0044] teaches that the mismatch temperature is a function of ΔT which a plant specific value ([0042] Then, the main steam temperature and the GT 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Tobo so that the first opening degree is a minimum opening degree of the inlet guide vane so as to minimize the Mismatch Temperature as needed based on a plants specific ΔT.

Response to Arguments
Applicant asserts that the Tobo does not teach “and control the output value of the gas turbine to the value larger than the first output value at the start of the steam turbine”.  The deficiency has been addressed in the new rejections of claims 1, 8 and 9 supra in view of a new interpretation of Tobo.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741